IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                               No. 00-41169
                             Summary Calendar



                         UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                           OSCAR LUIS HINOJOSA,

                                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. B-00-CR-27-1
                        --------------------
                         September 17, 2001

Before DUHÉ, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:1
      Through counsel, Oscar Luis Hinojosa has appealed his sentence
for   conspiracy   and     possession   of    marijuana   with   intent   to
distribute it.     Hinojosa, who has been a fugitive since the
selection of the petit jury, was tried and sentenced in absentia,
pursuant to Fed. R. Crim. P. 43(b).          The Government contends that
Hinojosa’s appeal should be dismissed pursuant to the “fugitive
disentitlement doctrine.”       Inexplicably, defense counsel did not
reply to this argument.




      1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     “[A] long escape, even if it ended before sentencing and
appeal, may so delay the onset of appellate proceedings” that
dismissal of the appeal would be appropriate.             Ortega-Rodriguez v.
United States, 507 U.S. 234, 249 (1993).          Thus, “appellate courts
may exercise [their discretion to dismiss fugitives’ appeals] by
developing generally applicable rules,” which do not need to be
uniform among the circuits.     Id. at 250-51 nn.23 & 24.
     Dismissal of Hinojosa’s appeal is appropriate under Ortega-
Rodriguez because Hinojosa has had a “long escape” which shows no
signs of ending in the foreseeable future.          As a result, dismissal
of his appeal is supported by enforceability concerns,             serves an
important   deterrent    function,       and   advances    “an   interest   in
efficient, dignified appellate practice.”           Ortega-Rodriguez, 507
U.S. at 242.
     APPEAL DISMISSED.




                                     2